Citation Nr: 1746690	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in June 2015, when it was remanded for additional development of the evidence.

The Board notes that a prior July 2017 Board decision (under a different docket number) dismissed the Veteran's separate claim of entitlement to service connection for posttraumatic stress disorder (PTSD), as the Veteran had withdrawn that claim.  At that time, the Board noted that the Veteran's intentions with regard to the skin disorder issue were unclear.  In September 2017, the Veteran's representative submitted a motion to withdraw this appeal, explaining that the Veteran desires to withdraw the remaining skin disorder issue on appeal.


FINDING OF FACT

In a July 2017 statement (clarified by a September 2017 statement), prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking service connection for a skin disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal have been met with regard to the claim seeking service connection for a skin disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a signed statement to VA in July 2017 asserting: "I am satisfied and wish to withdraw all remaining issues associated with this appeal."  The statement further explained: "I am asking to withdraw all remaining issue(s) contained in my recent Statement of the Case (SOC)/Supplemental Statement of the Case (SSOC)...."  This statement was submitted following the issuance of a June 2017 rating decision increasing the Veteran's PTSD rating to 70 percent effective from April 11, 2013, and the issuance of a June 2017 SSOC further addressing the PTSD rating issue.  The Veteran's July 2017 correspondence was accompanied by a cover letter from his representative stating: "The veteran is withdrawing all pending appeals."  The statements of the Veteran and his representative were somewhat unclear/ambiguous with regard to the Veteran's intentions concerning the separate appeal for service connection for a skin disorder, as that issue was not addressed in the June 2017 SSOC.  The Board sought clarification on this point.

In September 2017, the Veteran's representative submitted a motion to withdraw the appeal, explaining that the Veteran desires to withdraw the remaining skin disorder issue on appeal.  The September 2017 statement clarifies that the "Appellant moves the Board to withdraw his appeal ...," specifically including "service connection for a skin condition."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking service connection for a skin disorder.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.



ORDER

The appeal seeking service connection for a skin disorder is dismissed.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


